Citation Nr: 1607615	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as dyspnea).

2.  Entitlement an evaluation in excess of 10 percent for residuals of a fractured fifth right toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  The transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain VA examinations to assess the Veteran's lung condition and residuals of a fractured fifth right toe.

The Veteran has alternatively claimed that his COPD is related to his service-connected diabetes and/or herbicide exposure.  The Veteran underwent an examination to assess his lung condition in February 2009.  The examiner opined that there is "no relationship" between diabetes and the Veteran's COPD.  However, the examiner did not address whether the diabetes aggravates the Veteran's COPD.  Also, the examiner did not offer any opinion on whether the Veteran has a lung condition related to herbicide exposure.  The Veteran underwent a VA Agent Orange examination in 2006 that noted a lung condition but did not include any opinion on etiology.

The Veteran is seeking a higher rating for his service-connected residuals of the fractured fifth right toe.  He is claiming that the injury he suffered in service, which resulted in a fractured fifth right toe, is causing symptoms throughout his foot.  The Veteran is separately rated for diabetes mellitus and peripheral neuropathy of the right lower extremities.  The medical evidence of record does not provide adequate evidence of the cause of the Veteran's right foot symptoms; that is, whether the symptoms are related to the toe fracture, the peripheral neuropathy or some other cause.

On remand, any additional treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his toe or lung complaints since 2012.  After securing the necessary release, take all appropriate action to obtain those records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed lung condition, including COPD.  The entire claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and a review of the record, the VA reviewer should provide opinions with supporting rationales as to the following:

(a)  Is it at least as likely as not (50 percent probability or higher) that any lung condition, including COPD, of the Veteran had its onset in service or was otherwise related to service or any event thereof, including exposure to herbicides?

(b)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed lung condition, including COPD, is caused by any service-connected disability, including diabetes?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed lung condition, including COPD, has been aggravated by any service-connected disability, including diabetes?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of bladder disability or erectile dysfunction (i.e., a baseline) before the onset of the aggravation.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA examination, by an appropriate VA examiner, to determine all manifestations and symptoms associated with the Veteran's residuals of the fractured fifth right toe and the right foot, and the extent of the severity thereof.  The claims file should be made available to the examiner prior to the examination.

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the residuals of the fractured fifth right toe and the right foot.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

(b)  The examiner is requested to comment on whether each manifestation and symptom identified is related to the service-connected residuals of the fractured fifth right toe, if they are related to the service-connected peripheral neuropathy of the lower extremities, or if they are related to another service-connected disability.

(c)  The examiner should evaluate and discuss the functional limitations imposed by the Veteran's service-connected residuals of the fractured fifth right toe.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




